Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 16, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151684(59)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  EMILY KINCAID,                                                                        Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 151684
  v                                                          COA: 313218
                                                             Wayne CC: 11-004918-NI
  ROBERT CROSKEY and WOLPIN COMPANY,
  d/b/a TRI-COUNTY BEVERAGE
  COMPANY/WAYNE COUNTY,
              Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association of Chiefs of
  Police to participate as amicus curiae is GRANTED. The amicus brief submitted on June
  8, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2015